1 Reported in 30 N.W.2d 34.
This suit was brought by seven residents and taxpayers of defendant county to enjoin and restrain defendant county officers from erecting a hospital "either singly or jointly with the city of Benson," the county rest of defendant county; that defendants "be restrained by permanent injunction from signing, delivering, selling or disposing of the bonds of the County * * * for the purpose of sharing in the cost of the establishment of a county hospital"; and that the individual defendants, as officers of the county, be likewise enjoined "from drawing, issuing, delivering or cashing any warrants or checks of the County * * * given for the purpose of defraying the cost of the establishment or erection" of such hospital. Defendants' general demurrer was sustained, and plaintiffs have appealed.
The essential facts as alleged in the complaint may be summarized in this fashion: On October 1, 1946, the board of county commissioners adopted a resolution reading as follows:
"Be it resolved by the board of county commissioners of Swift County, Minnesota, that said board deems it expedient and necessary to establish and it is proposed to establish a county hospital jointly with the city of Benson, Minnesota, pursuant to Chapter 558 [557] of the Laws of Minnesota of 1943, that the location of said hospital is proposed to be located at Benson, Minnesota, that the cost of the same, including equipment, will not exceed the cost to the said city and county combined of $300,000, in which sum the said county of Swift shall not share in excess of the sum of $200,000, that the time of the election on the question of the said county of Swift participating in the erection of said hospital by selling bonds therefor shall be at the next general election in the said state of *Page 171 
Minnesota, to be held on Tuesday, November 5th, 1946, and that the county auditor of said Swift County, Minnesota, is hereby directed to give the proper notice for said election according to law."
Pursuant thereto, the county auditor prepared a ballot which read as follows:
                 "Sample Ballot for Election November 5, 1946.
             Swift County, Minnesota Leo E. Engleson County Auditor
   ---------------------------------------- "Voters desiring to vote in favor of either proposition place a cross in the square opposite the word 'Yes.'
    "Voters desiring to vote against either proposition place a cross in the square opposite the word 'No.'
           "Vote on Both Propositions ----------------------------------------
    "For the erection of hospital buildings, including equipment, to be located at Benson, Minnesota, at a cost to the said city and county combined of $300,000 in which sum the said county of Swift shall not share in excess of the sum of $200,000, pursuant to the resolution of the board of county commissioners passed the 1st day of October, 1946.
"Yes __________
"No ___________
    "In favor of selling bonds in an amount of not to exceed $200,000 for the purpose of sharing in the cost of the establishment of a county hospital jointly with the city of Benson, Minnesota, to be located in the city of Benson, Minnesota, the combined cost of the same, including equipment, not to exceed the cost to the said city and county combined of $300,000. *Page 172
"Yes __________
"No __________"
The result was as follows: As to the first question, there were 2,427 votes cast in favor of it and 1,608 votes against it. As to the second question, the vote was 2,279 for and 1,603 against it. The total vote cast at that election was 4,334 (see Legislative Manual, 1947, p. 338), so it is obvious that of the total number voting at the general election most of them exercised their choice on the proposals to be voted on for establishing the hospital.
The legal problems presented here may well be considered and determined as follows: (1) Whether the county had power to construct a hospital jointly with the city; (2) whether the propositions were properly submitted to the voters; (3) whether an agreement between the county and the city for the joint construction and operation of a hospital was a prerequisite to the calling of any election; and (4) whether the county, by incurring the obligations of the present bond issue, will thereby exceed its statutory limit of indebtedness.
It is clear that this suit arises because of the proposal to erect a joint city and county hospital, the direct participants being defendant county and the city of Benson. The city was not a party litigant. The legal problems will be considered and disposed of in the order stated above.
Directly involved here is M.S.A. 471.59, subd. 1, which provides in part:
"Two or more governmental units, by agreement entered into through action of their governing bodies, may jointly exercise any power common to the contracting parties." (Italics supplied.)
As to the power of the county to acquire or build a hospital, we find that M.S.A. 376.01 furnishes the requisite authority. It provides:
"It shall be lawful for the county board of any county in this state to acquire * * * lands * * * for hospital purposes * * * *Page 173 
and to erect suitable buildings thereon * * * for such hospital purposes."
The grant of power is broad and comprehensive.
The authority of the city of Benson is governed by its home rule charter. Chapter IV, Sec. 20, grants to the city council "the general management and control" of its finances, including "authority to make, amend or repeal" all such ordinances and resolutions deemed "expedient for the government and good order of the city, for the protection of the public and the public health, comfort and safety." By 57th of the same chapter and section, the council may "establish and regulate City hospitals
or pest houses, and * * * make all regulations which may be necessary and expedient for the preservation of health, and the suppression of disease." (Italics supplied.) By Chapter V, Sec. 9, the city is given the power to borrow money and to issue bonds for such amount as may be authorized by a majority of the legal voters of the city voting upon the question. We think authority of the two governmental units presently involved iscommon to both.
Plaintiffs challenge the constitutionality of § 471.59, asserting that it violates Minn. Const. art. 11, § 6. That section provides that "No money shall be drawn from any county or township treasury except by authority of law." Art. 4, § 33, prohibits special legislation. Plaintiffs' challenge is not fortified by any citation of authorities. They simply assert
lack of constitutional authority and rest their argument there. We must be ever mindful of the presumption favoring the validity of statutory enactments. "Every law is presumed to be constitutional." 6 Dunnell, Dig.  Supp. § 8929, and especially cases under note 40. This presumption is founded upon the cardinal principle of statutory construction that its purpose is to save and not to destroy. N.L.R.B. v. Jones  Laughlin Steel Corp. 301 U.S. 1, 57 S. Ct. 615, 81 L. ed. 893, 108 A.L.R. 1352; 6 Dunnell, Dig.  Supp. § 8931. Cf. State v. Finnegan,188 Minn. 54, 246 N.W. 521. True, § 471.59, subd. 1, does not authorize the expenditure of public funds for private purposes. However, the expenditures *Page 174 
to be made are for purely public purposes and are within the granted powers of both municipalities. As to the general welfare provision of the city's charter, the grant of authority thereby given is adequate. Very helpful is Sverkerson v. City of Minneapolis, 204 Minn. 388, 391, 283 N.W. 555, 557,120 A.L.R. 944, and cases there cited. So, also, are cases from other jurisdictions which sustain defendants' position. Among others, the following are helpful: Cumnock v. City of Little Rock, 154 Ark. 471, 243 S.W. 57, 25 A.L.R. 608; Goodall v. Brite, 11 Cal. App. 2d 540, 54 P.2d 510; Oliver v. Hall County Memorial Hospital, 62 Ga. App. 95, 97, 8 S.E.2d 138,139. We conclude that upon this record lack of constitutional authority is not shown.
With respect to the county auditor's submission of two questions to the voters instead of having both submitted as one, we find no difficulty. Obviously, both questions as submitted required a majority vote. By M.S.A. 376.04, statutory directions are clearly stated. While the "question of erecting hospital buildings" is to be submitted upon a "separate ballot," the form prescribed by that section was in fact followed in the two ballots prepared by the auditor. No one could be misled. Here, as in Wester v. Village of Albany,210 Minn. 553, 555, 556, 299 N.W. 214, 216, "we do not conceive, * * * that the voters of the village were in any way deceived or misled to their prejudice into voting for the bond issue," and we may well conclude, as there said, "that we do not regard objections based upon technicalities not prejudicial to the taxpayers as valid."
Plaintiffs further contend that an agreement was required to be duly entered into between the county and the city for their joint construction and operation of a hospital, and that such agreement was a prerequisite to the submission of the question to the voters.
The argument for defendants is that § 471.59 (L. 1943, c. 557) furnishes the answer. The authority to exercise any powercommon to both contracting municipalities is therein providedfor. This act opened a new and enlarged field for the joint sharing of benefits and the bearing of burdens incident thereto. Apparently our enactment was taken from California, where a similar statute was sustained *Page 175 
by its supreme court in In re City and County of San Francisco,191 Cal. 172 (the California act is quoted at pp. 178 and 179),215 P. 549, 553. Cf. City of Oakland v. Williams, 15 Cal. 2d 542,103 P.2d 168.
The 1943 statute grants general powers and discretion to the governing bodies of the merged municipalities, which have the responsibility of putting the statutory plan and purpose into effect. The result is the proper exercise of a legislative function by a statutory governing body delegated to carry out the legislative will.
The statute furnishes authority for municipalities to agree to exercise by joint action any power common to both. Whether such an enterprise was to be put into operation here before or after a vote of the people was had was not the final or controlling factor. Such submission was not an exercise of the authority granted by the act, since approval by the voters of the county would in any event have to be obtained before the enterprise could become an actuality.
Lastly and finally, plaintiffs assert in their complaint that the county's statutory debt limit will be exceeded if the $200,000 bond issue is to be added to its present obligations. The assertion is not well founded. Plaintiffs say nothing about the county's net "obligations" after deduction of the obligations incurred in respect to the construction of public drainage ditches, all of which are deductible in the determination of its net obligations under the provisions of M.S.A. (West edition) 475.03, subd. 6(3). That the county commissioners were well versed in the financial affairs of their county cannot be doubted. It is not for us to speculate as to what the facts are. It was the duty of plaintiffs specifically to point out why, where, and how the debt limit had been or would be violated.
What has been said disposes of the case on its merits. While other points have been argued in counsel's briefs, upon careful examination thereof we conclude that these do not require special treatment. The trial court's order is affirmed.
Affirmed. *Page 176